Name: Commission Regulation (EC) No 570/96 of 29 March 1996 amending Regulation (EC) No 251/96, temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  European Union law;  tariff policy;  trade policy
 Date Published: nan

 30 . 3 . 96 EN Official Journal of the European Communities No L 80/51 COMMISSION REGULATION (EC) No 570/96 of 29 March 1996 amending Regulation (EC) No 251/96, temporarily derogating from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Commission Regulation (EC) No 2417/95 (2), and in particular Articles 9 , 13 and 25 thereof, Whereas Commission Regulation (EC) No 251 /96 (3) temporarily derogated from Commission Regulation (EC) No 1445/95 (4), as last amended by Regulation (EC) No 2856/95 (*), which lays down rules of application for import and export licences in the beef and veal sector, Whereas the reasons that led to the reduction of the period of validity for export licences with advance fixing of the refund continue to exist; whereas it is therefore necessary to extend the duration of the validity of Regula ­ tion (EC) No 251 /96; HAS ADOPTED THIS REGULATION: Article 1 In Article 2, second subparagraph of Commission Regula ­ tion (EC) No 251 /96, the date '31 March 1996' shall be replaced by the date '30 April 1996'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 284, 14. 10 . 1995, p. 39 . (3) OJ No L 32, 10 . 2. 1996, p. 17. (4) OJ No L 143, 27. 6 . 1995, p. 35. V) OJ No L 299, 12. 12. 1995, p . 10 .